DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
Information Disclosure Statement
The IDS filed 02/02/2021 and 06/03/2021 have been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Ubel on 06/09/2021.
The application has been amended as follows: 
Claim 16, ll. 3, the limitation “a baseline tissue oxygen saturation value” is amended to recite “the baseline tissue oxygen saturation value”;
Claim 36, ll. 3, the limitation “a difference” is amended to recite “the
Claim 36, ll. 14, insertion of a comma “,” after the limitation “the pulsatile oxygen saturation threshold value”, i.e. amended to recite “the pulsatile oxygen saturation threshold value,”;
Claim 36, ll. 30, insertion of a comma “,” after the limitation “the pulsatile oxygen saturation threshold value”, i.e. amended to recite “the pulsatile oxygen saturation threshold value,”;
Claim 37, ll. 3, the limitation “a difference” is amended to recite “the difference”;
Claim 37, ll. 9, insertion of a comma “,” after the limitation “the tissue oxygen saturation threshold value”, i.e. amended to recite “the pulsatile oxygen saturation threshold value,”;
Claim 37, ll. 23, insertion of a comma “,” after the limitation “the tissue oxygen saturation threshold value”, i.e. amended to recite “the pulsatile oxygen saturation threshold value,”.
Allowable Subject Matter
Claims 1-5, 7-9, 11-19, 21-24, and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, An (US 2017/0281095) in view of Cinbis (US 8515537) in view of Hedberg (US 2010/0041970) in view of Shaikh (US 2014/0195168) teach all of the elements of the claimed invention except for determining, based on comparing the current heart rate to the baseline heart rate and comparing the current heart rate variability value to the baseline heart rate variability value, whether a difference between the current pulsatile oxygen saturation value and the baseline pulsatile oxygen saturation value is caused by one or both of a change in a lung function of the patient or a change in a cardiac function of the patient; and determining, based on comparing the current tissue impedance value to the baseline tissue impedance value, whether a difference between the current tissue oxygen saturation value and the baseline tissue oxygen saturation value is caused by one or both of a change in a lung function of the patient or a change in a cardiac function of the patient. These differences between the prior art and the claimed invention render the claimed invention novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792
   

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792